DETAILED ACTION
Acknowledgements
The amendment field 8/29/2019 is acknowledged.
Claims 1-5, 7-14, 16, and 18-23 are pending.
Claims 1-5, 7-14, 16, and 18-23 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment/Argument
Regarding the “same invention” double patenting rejection, applicant states that this rejection has been addressed by striking the claim language of “and based on the permission” in claims 7 and 12. However, examiner notes that this language in claims 7 and 12 was an incomplete phrase. Therefore, the removal of this phrase does not alter the features recites in claims 7 and 12. 
Regarding the 35 USC 112(b) rejection of claim 19, applicant states that claim 14 is absent of elements referencing that the recited software installation process has terminated. However, examiner notes that claim 14 recites “responsive to obtaining the authentication mechanism, the processor, directing the requester to resume the software installation process” while claim 19 recites “responsive to requesting the authentication mechanism and receiving an invalid authentication mechanism, directing the requester to terminate installation process.” Thus, claim 14 require directing the 
Claim 19 recites “responsive to requesting the authentication mechanism and receiving an invalid authentication mechanism, directing the requester to terminate installation process.” However, claim 14, on which claim 19 depends, recites “responsive to obtaining the authentication mechanism, the processor, directing the requester to resume the software installation process.” Claim 19 recites directing the requester to terminate the installation process, which contradicts claim 14, in which the requester is directed to resume the software installation process. Therefore, claim 19 is indefinite, because it contradicts claim 14.
Regarding the rejection of the claims under 35 USC 103, regarding "after changing the status of the license to requester allocated status, receiving, by the processor, from an approver separate from the requester and the third party a request for an authentication mechanism for the requester; based on the request from the approver generating, by the processor, the authentication mechanism and deploying the authentication mechanism to the requester" applicant states that the rejection does not address “based on the request from the approver generating.” However, examiner notes that Ligeti was cited for the feature of “based on the request generating, by the processor, the authentication mechanism and deploying the authentication mechanism to the requester.” Although the rejection does not cite Ligeti for the request being from 
Applicant also states that the rejection does not address “after changing the status of the license to requester allocated status.” Examiner notes that Kapur is cited for performing operations “after changing the status of the license to requester allocated status” while Multerer is cited for a third party publisher requesting the authentication mechanism (See Multerer ¶¶ 19, 36-38, 46-48, 74, 78). Therefore, the combination of references renders this limitation obvious.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7 of prior U.S. Patent No. 9,342,825. This is a statutory double patenting rejection. Claims 1 and 9 of the present application recite the same limitations as claims 1 and 7 U.S. Patent No. 9,342,825, with the exception that claims 1 and 9 of the present application recite “responsive to obtaining the mode selection, changing, by the processor, the current status of the license to requester allocated status,” rather than “responsive to obtaining the mode selection, obtaining, by the processor, a current status of the license, determining, by the processor, that the current status of the license is the third party reserved status, receiving, by the processor, permission to perform an override of the status of the license and based on the permission, changing, by the processor, the current status of the license to requester allocated status.” However, the missing features from claims 1 and 7 are supplied by dependent claims 7 and 12 of the present application. Therefore, claims 7 and 12 claim the same invention as that of claims 1 and 7 of prior U.S. Patent No. 9,342,825.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,342,825. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9 of the present application recite the same limitations as claims 1 and 7 of U.S. Patent No. 9,342,825, with the exception that claims 1 and 9of the present application recite “responsive to obtaining the mode selection, changing, by the processor, the current status of the license to requester allocated status,” rather than “responsive to obtaining the mode selection, obtaining, by the processor, a current status of the license, determining, by the processor, that the current status of the license is the third party reserved status, receiving, by the processor, permission to perform an override of the status of the license and based on the permission, changing, by the processor, the current status of the license to requester allocated status.” These limitations differ because claims 1 and 9 of the present application do not include “obtaining, by the processor, a current status of the license, determining, by the processor, that the current status of the license is the third party reserved status, receiving, by the processor, permission to perform an override of the status of the license,” and “based on the permission,” changing the current status of the license, as recited in claims 1 and 7 of the Patent No. 9,342,825. Therefore, the cited claims of the present application are anticipated by the cited claims of Patent No. 9,342,825 because they are broader than the patented claims. Additionally, dependent claims 2-6 and 10-11 of the present application recite limitations that are the same as claims 2-6 and 8-9, of Patent No. 9,342,825, respectively.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 18-20, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “responsive to obtaining the mode selection, changing, the current status of the license in the memory to requester allocated status, and responsive to obtaining the mode selection, obtaining a current status of the license, and determining, that the current status of the license is the third party reserved status, receiving, permission to perform an override of the status of the license.” This limitation recites “changing the current status of the license in the memory to requester allocated status” and then recites “obtaining a current status of the license, and determining, that the current status of the license is the third party reserved status.” However, if the status of the license has been changed to requester allocated status, the current status of the license cannot be the third party reserved status. Therefore, the claim is indefinite.
Claims 16 and 18-20 are also rejected as each depend son claim 14.
Claim 19 recites “responsive to requesting the authentication mechanism and receiving an invalid authentication mechanism, directing the requester to terminate 
Claims 21 and 23 recite “wherein the approver is an organization that operates a computer on which software, by the software installation process, is being installed.” This describes the approver, while claim 21 is directed to a “computer system comprising a memory, a processor, and program code stored on the memory,” and claim 23 is directed to a “computer program product comprising: a memory readable by a processor,” and neither the computer system of claim 21 nor the computer program product of claim 23 include the approver as an element of the claim. Therefore, the description of the characteristics of the approver renders the scope of the claim indefinite, because it is unclear whether the metes and bounds defined by the claim language is limited to the “computer system comprising a memory, a processor, and program code stored on the memory” in claim 21 and the “computer program product comprising: a memory readable by a processor” in claim 23, or whether the metes and bounds defined by the language of each claim also encompass the approver.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz
Claims 21 and 23 make reference to multiple statutory classes of invention. A claim that purports to be within multiple statutory classes is ambiguous and is properly rejected under U.S.C. 112, second paragraph, for failing to particularly point out and distinctly claim the invention (MPEP 2173.05(p) (II), In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990)). Here, claim 21 is directed to a “computer system comprising a memory, a processor, and program code stored on the memory,” and claim 23 is directed to a “computer program product comprising: a memory readable by a processor.” However, the claims also recite steps or acts that are performed by a user or entity that is not part of the claimed system. Specifically, each claim recites “the approver is an organization that operates a computer.” The claims are indefinite under 112(b) because it is unclear whether infringement occurs when one possesses the claimed system (e.g. “computer system comprising a memory, a processor, and program code stored on the memory,” in claim 21 and “computer program product comprising: a memory readable by a processor” in claim 23) or when approver operates a computer. See MPEP 2173.05(p) (II), In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8-10, 13, and 18-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ligeti, et al. (US 2004/0143746) (“Ligeti”) in view of Multerer, et al. (US 2006/0064761) (“Multerer”) and Kapur (US 7,231,370).
Regarding claims 1 and 9 Ligeti discloses a method, a computer system, a computer program product for managing software licenses and a software installation process, the computer system comprising a memory, a processor, and the computer program product comprising a memory readable by a processor, and program code stored on the memory and that when executed by the processor causes the processor to perform a method comprising:
receiving, by the processor, a request for an authentication mechanism for the requester (Ligeti ¶ 113);
based on the request generating, by the processor, the authentication mechanism and deploying the authentication mechanism to the requester (Ligeti ¶¶ 21, 72, 79, 113, 165-166);

obtaining, by the processor, during the monitoring, data indicating that the software installation process is completed (Ligeti ¶¶ 87-88, 90);
writing, by the processor, the data indicating that the software installation process is completed to the memory (Ligeti ¶¶ 87-88, 90).
Ligeti does not specifically disclose obtaining, by the processor, data representing a status of each of a plurality of software licenses and writing, by the processor, to the memory, the status of each of the plurality of licenses, each license of the plurality of licenses being one of at least a third party reserved status, a requester reserved status, a requester allocated status, and an available status, wherein the third party reserved status designates that the license is reserved for a third party, wherein the requester reserved status designates that the license is reserved for a requester, wherein the requester allocated status designates that the license is allocated to the requester, and wherein the available status designates that the license is available; obtaining, by the processor, instructions from a requester to change the status of a license of the plurality of licenses, the instructions comprising a mode selection; responsive to obtaining the mode selection, changing, by the processor, the current 
Kapur discloses obtaining, by the processor, data representing a status of each of a plurality of software licenses and writing, by the processor, to the memory, the status of each of the plurality of licenses, each license of the plurality of licenses being one of at least a third party reserved status, a requester reserved status, a requester allocated status, and an available status, wherein the third party reserved status designates that the license is reserved for a third party, wherein the requester reserved status designates that the license is reserved for a requester, wherein the requester allocated status designates that the license is allocated to the requester, and wherein the available status designates that the license is available (Kapur Figures 4A-4D; 2:54-3:16; 4:28-5:50; 6:5-18, 26-50; 7:38-44; 7:56-8:9; 8:57-9:12); obtaining, by the processor, instructions from a requester to change the status of a license of the plurality of licenses, the instructions comprising a mode selection (Kapur 2:54-3:6; 10:1-4); responsive to obtaining the mode selection, changing, by the processor, the current status of the license to requester allocated status and performing operations after changing the status of the license to requester allocated status (Kapur 2:54-3:1; 5:25-30, 40-50; 6:26-32, 41-50; 7:24-37; 10:1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ligeti to include obtaining data representing a status of each of a plurality of software licenses and writing the status to 
Ligeti in view of Kapur also does not specifically disclose receiving the request for an authentication mechanism from an approver separate from the requester and the third party.
Multerer discloses receiving a request for an authentication mechanism from an approver separate from the requester and a third party (Multerer ¶¶ 19, 36-38, 46-48, 74, 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ligeti in view of Kapur to include receiving a request for an authentication mechanism from an approver separate from the requester and a third party, as disclosed in Multerer, in order to allow both a retailer and a distributor of activation codes for software to share revenue for the software (Multerer ¶¶ 5-6, 77).
Regarding claim 5, Ligeti discloses disabling access to software associated with the at least one license wherein the disabling comprises sending a command to disable the software to a client (Ligeti ¶¶ 78, 83, 85, 91, 116-120).

Kapur discloses responsive to obtaining the mode selection, obtaining, by the processor, the at least one license and changing the status of the at least one license to the available status (Kapur 2:54-60; 7:45-50; 10:1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ligeti to include obtaining a license in response to obtaining the mode selection and changing the status of the license to the available status, as disclosed in Kapur, in order to allow a large organization to efficiently utilize software licenses among its requesting divisions or users (Kapur 1:15-64) while ensuring compliance with the licenses (Ligeti ¶¶ 4-5, 9).
Regarding claims 8, 13, and 18, Kapur discloses responsive to the obtaining the mode selection, obtaining, by the processor, a current status of the license, determining, by the processor, that the current status of the license is the requester reserved status (Kapur 2:54-60; 5:25-30; 6:26-32; 7:12-17; 10:1-4).
Regarding claim 10, Kapur discloses that the current status is the requester allocated status (Kapur 2:54-60; 7:45-50; 10:1-4).
Regarding claim 19, Ligeti discloses responsive to requesting the authentication mechanism and receiving an invalid authentication mechanism, directing the requester to terminate installation process (Ligeti ¶¶ 22, 62, 64, 66, 72, 75, 85).
Regarding claim 20, Ligeti discloses that the authentication mechanism comprises an identifier representing the requester (Ligeti ¶¶ 21, 64-66, 72, 79).
Regarding claims 21-23, Ligeti discloses detecting that the software installation process is executing, and responsively to the detecting, performing the requesting the authentication mechanism (Ligeti ¶¶ 22-23, 64, 66, 75-76, 79, 84-87, 89-90, 92). 
Ligeti in view of Multerer and Kapur does not specifically disclose that the approver is an organization that operates a computer on which software, by the software installation process, is being installed. However, this limitation describes the intended use of the approver or organization which is not an element of the claimed system or computer program product and does not recite the structure or function of the claimed system or computer program product. Therefore, this limitation does not serve to differentiate the claims from the prior art. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ligeti in view of Kapur and Multerer as applied to claim 1 above, and further in view of Dedrick, et al. (US 6,901,386) (“Dedrick”).
Regarding claim 2, Kapur discloses changing the status of the license from the third party reserved status to the requester allocated status in response to receiving the mode selection (Kapur 2:54-60; 5:40-50; 6:41-50; 7:30-37; 10:1-4).

Dedrick discloses permission to change the status of a license (Dedrick 7:59-8:54; 9:1-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ligeti in view of Kapur and Multerer to include receiving permission to change the status of a license, as disclosed in Dedrick, in order to allow access control so as to restrict access to only permitted users (Dedrick 2:2-6; 7:59-67).

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ligeti in view of Kapur and Multerer as applied to claim 1 above, and further in view of D’Alo, et al. (US 2007/0005505) (“D’Alo”).
Regarding claim 3, Kapur discloses responsive to obtaining the mode selection, obtaining, by the processor, at least one license of the plurality of licenses in available status and changing the status of the license (Kapur 2:54-60; 5:31-50; 6:16-18, 33-40; 7:24-37; 10:1-4). 
Ligeti in view of Kapur and Multerer does not specifically disclose changing the status to the requester reserved status when the status of the license is the available status.
D’Alo discloses changing the status to the requester reserved status when the status of the license is the available status (D’Alo Abstract; ¶¶ 11, 30, 33, 38).

Regarding claim 4, Kapur discloses responsive to obtaining the mode selection, obtaining, by the processor, at least one license of the plurality of licenses in requester reserved status and changing the status of the license (Kapur 2:54-60; 5:40-50; 6:41-50; 7:30-37; 10:1-4).
D’Alo discloses changing to the status to available status when the status of the license is in the requester reserved status (D’Alo ¶¶ 13, 35, 38, 40, 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ligeti in view of Kapur and Multerer to include changing the status of a license from the requester reserved status to the available status as disclosed in D’Alo in order to ensure that a license will be available when the requester needs it (D’Alo ¶¶ 6-8, 11).

Claim 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ligeti in view of Kapur and Multerer as applied to claims 1, 9, and 14 above, and further in view of Smith, et al. (US 6,918,038) (“Smith”).
Regarding claims 11 and 16, Ligeti in view of Kapur and Multerer does not specifically disclose a request to procure a new license in response to the mode selection.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Ligeti in view of Kapur and Multerer to include a request to procure a new license in response to the mode selection as disclosed in Smith in order to allow an organization to regulate the installation of software to govern spending while still allowing for operation of a needed software program when no licenses are available (Smith 13:47-14:5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ando, et al. (US 2008/0005029) for disclosing an administrator requesting a key for a device from a remote key server (See Figure 11; ¶¶ 109-110).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685